879 F.2d 863Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David McKivitt WILLIAMS, Plaintiff-Appellant,v.Alice DVOSKIN;  Jonas Rappeport, M.D., Defendants-Appellees.
No. 88-2570.
United States Court of Appeals, Fourth Circuit.
Argued:  Feb. 6, 1989.Decided:  June 29, 1989.

David McKivitt Williams, for appellant.
Julia Melville Freit, Assistant Attorney General (J. Joseph Curran, Jr., Attorney General, on brief), for appellees.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Appellant, David M. Williams, a licensed attorney proceeding pro se, appeals from the district court's grant of summary judgment in favor of the appellees in his 42 U.S.C. Sec. 1983 action.  In his argument, appellant contended that appellants Rappeport and Dvoskin, court-appointed psychologists, conspired with a Maryland state court judge, his wife, and others to deprive him of his liberty interest in rearing his child.  After a thorough review of the record and due consideration of the arguments set forth orally, we find this appeal to be without merit.    Williams v. Rappeport and Dvoskin, C/A No. K-87-292 (D.Md. June 9, 1988).1


2
AFFIRMED.



1
 The appellees' motion for damages and double costs pursuant to Fed.R.App.P. 38 is denied